Citation Nr: 0504276	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The veteran had service with the Recognized Guerrillas from 
December 1944 to November 1945.  He died in March 1991.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals  
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in March 1991; his death certificate 
lists the immediate cause of death as bleeding peptic ulcer.

2.  The disorder listed on the veteran's death certificate as 
causing his death was not manifested during the veteran's 
period of active duty service or for many years thereafter, 
nor was this disorder otherwise related to such service or 
any service-connected disability.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, VA satisfied these duties to the appellant in 
VCAA letters issued in August 2002, August 2003, and December 
2003.  The August 2002 letter predates the October 2002 
initial denial of benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The RO advised the appellant generally 
to submit any and all information or evidence relative to her 
claim.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, on file are the veteran's service medical 
records, post-service medical records, and a copy of the 
Certificate of Death.  In addition, a September 2003 
statement from the appellant reflects that she has submitted 
all the evidence she has pertaining to her appeal and that 
she has no additional evidence to submit.

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the cause of 
his death.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of any 
disability in service as it relates to his death.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would obviously be speculative.  Based on 
the foregoing, the Board finds that a VA medical opinion is 
not necessary to make a decision on the appellant's claim of 
service connection for the cause of the veteran's death.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the death certificate lists the 
immediate cause of death as bleeding peptic ulcer.  No 
antecedent or underlying causes of death or other significant 
conditions contributing to death are listed.  The death 
certificate does not show that an autopsy was performed, and 
the appellant has not reported an autopsy.  

At the time of the veteran's death, he was service connected 
for gunshot wound, left thigh, middle third, muscle group 
XIII, evaluated as 10 percent disabling.

A December 1945 report of Physical Examination notes that the 
veteran's body systems were essentially normal upon clinical 
evaluation.  Specifically, this examination report reflects 
that examination of the abdominal viscera was "ok."  In 
addition, on Affidavit for Philippine Army Personnel, which 
the veteran completed in November 1945, he indicated that he 
sustained a shrapnel wound in May 1945.  It is silent with 
respect to complaints of or treatment for an abdominal 
disorder, to include an ulcer.  

A January 1956 report of VA examination notes that there was 
no tenderness or rigidity and no abnormal palpable masses 
upon examination of the veteran's digestive system.

Private medical records include statements from the veteran's 
treating physician which reflect that the veteran's illness 
was diagnosed as peptic ulcer and he was given treatment for 
this disorder starting in April 1978.  In addition, the 
veteran's private physician recalled that the veteran had 
reported a history of experiencing recurrent epigastric pain 
during his period of active duty.  In addition, a 
certification from Mariano Marcos Memorial Hospital and 
Medical Center notes that the veteran was hospitalized for 
peptic ulcer disease from August 29 to September 3, 1990, and 
that he was discharged unimproved against medical advice at 
the request of his son.

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the record reveals that there is no evidence of 
peptic ulcer disease or any other abdominal complaints during 
service or as of January 1956, almost eleven years after 
discharge.  Specifically, the veteran's December 1945 report 
of Physical Examination, his November 1945 Affidavit for 
Philippine Army Personnel, and a January 1956 report of VA 
examination are silent with respect to findings of peptic 
ulcer disease or any other abdominal complaints.  

Upon consideration of the foregoing, the Board must conclude 
that the clear preponderance of the evidence is against a 
finding that the cause of the veteran's death was manifested 
during service, or that it was manifested within one year of 
his discharge from service or that it was otherwise related 
to his military service.  There is no competent (i.e. 
medical) evidence linking the cause of the veteran's death to 
his military service.  Additionally, there is no clinical 
demonstration that any disease or disability etiologically 
related to service contributed to or hastened the veteran's 
death.  

As such, the only evidence suggesting a relationship between 
the cause of the veteran's death and his period of service is 
that proffered by the appellant.  Significantly, however, the 
appellant is not competent to provide a medical diagnosis or 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).  

With respect to the statement by the veteran's private 
physician, noting the veteran's history of experiencing 
recurrent epigastric pain during his period of active duty, 
the Board notes that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  Such evidence cannot enjoy 
the presumption of truthfulness because a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is therefore 
denied.








ORDER

Service connection for the cause of the veteran's death is 
denied.




_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


